Citation Nr: 0513727	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hip 
displacement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2002 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously remanded 
by the Board for additional development.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Bilateral hip displacement with degenerative joint 
disease was not present in service or manifested within one 
year of service, and is not shown to be related to service.


CONCLUSION OF LAW

Bilateral hip displacement with degenerative joint disease 
was not incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The November 2002 Statement of the Case (SOC) and the 
February 2005 Supplemental Statement of the Case (SSOC) 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
of entitlement to service connection for bilateral hip 
displacement with degenerative joint disease was being denied 
because there was insufficient medical evidence linking this 
disability to service.  The SOC and SSOC made it clear to the 
veteran that in order to prevail on his claim, he would need 
to present evidence that he had a disability that was related 
to service.  The RO sent letters dated in October 2001, 
August 2003, and May 2004 that told the appellant about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, VA treatment records, and Social Security records 
which included some private medical records.  The veteran has 
not indicated that there is additional evidence available.  
The veteran was specifically asked in May 2004 to identify VA 
facilities where he has been treated and his response was 
blank with respect to treatment.

The Board declines to obtain a medical nexus opinion with 
respect to this claim because there is no evidence of 
pertinent disability in service or for years following 
service.  Thus, while there is evidence of current treatment 
for bilateral hip displacement with degenerative joint 
disease, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the lack of any 
record of treatment for these disabilities for many years 
after service, any opinion relating these disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in October 2001, which was 
prior to the February 2002 rating decision denying the 
veteran's claim.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).


II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has argued that his hip disability is the result 
of his military service.  His veteran's service medical 
records are negative for any complaint of or diagnosis of a 
hip injury or hip disability of any type.  The veteran's 
separation examination does not indicate any such finding or 
any diagnosis of any similar disability.  The earliest 
treatment records in the claims folder for the veteran's 
bilateral hip disability are dated in 1994.  This is more 
than 25 years after he left service.  The treatment records 
do report that the veteran stated his hip problems were of 
long-standing origin.  The Social Security records report 
findings from several physicians that suggest the veteran's 
hip disability is related to service.  However, these 
opinions are based solely on the veteran's reported history 
and not on any objective basis.  Although there is certainly 
no question that the veteran currently suffers from bilateral 
hip displacement with degenerative joint disease, there is no 
evidence of a hip injury or his disability during service and 
the medical opinions of record relating the veteran's 
currently diagnosed hip disability to his period of service 
is based upon the veteran's unsubstantiated representation 
that the disability began in service.  Because the veteran's 
service medical records are devoid of any complaints of a hip 
injury or hip disability, the physician's opinion that it was 
likely that the veteran's disability is related to service 
must be based solely upon the history as related by the 
veteran.  As such, the Board is not bound to accept the 
medical opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
Board acknowledges the veteran's belief that his disability 
is related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, direct 
service connection for bilateral hip displacement with 
degenerative joint disease is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Certain enumerated diseases, such as degenerative joint 
disease (arthritis), may be presumed to be service connected 
if they are manifested to a degree of 10 percent or more 
within one year of leaving service. 38 C.F.R. § 3.307, 3.309 
(2004).  The veteran's bilateral hip displacement with 
degenerative joint disease also cannot be presumed to be 
service-connected as a chronic disease.  In order for service 
connection to be presumed the veteran's disability must have 
become manifest within one year of discharge.  The medical 
evidence in the claims folder only dates to 1994 and no 
earlier.  There is no competent credible evidence that the 
veteran was diagnosed with degenerative joint disease within 
one year of his discharge in 1968 or that symptoms of the 
disease were present to the required degree within one year.  
Therefore, service connection may not be presumed.  38 C.F.R. 
§ 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for bilateral hip 
replacement with degenerative joint disease is denied..



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


